Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements submitted on 04/15/2021, 08/04/2021 and 01/05/2022 have been considered by the Examiner and made of record in the application file.
CLAIM INTERPRETATION 
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“a display coupled to the body and configured to adjust…”, “an input unit configured to sense…” and “a controller configured to…”,  in claim 1, “the controller is further configured to…”…” in claims 2-13, 15, 17-18, and “a display configured to adjust…”, in claim 20.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitations of claims 1-13, 15, 17-18 and 20 (Fig. 1, mobile terminal 100, [0007] and [0023]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 14-17, 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2014/0333545 Al, hereinafter Lee), in view of JEE et al. (US 2010/0053081 Al, hereinafter Jee).
Regarding claim 1, Lee discloses,  a mobile terminal (see e.g., “FIG. 1 is a block diagram illustrating a portable device…”, [0023] and/or “specification relates to a mobile electronic device, which will be referred to as a portable device hereinafter”, [0031]) comprising:
a body (see e.g., Fig. 2, main display unit 20);
a display coupled to the body (see e.g., Fig. 2, the flexible display unit 21) and configured to adjust a display region viewable from a front of the body according to switching between an enlarged display mode and a reduced display mode (see e.g., “a measurement unit configured to detect expanding of the flexible display; and a processor configured to control the main display unit, the flexible display unit, the touch sensor unit, and the measurement unit, wherein the processor is further configured to: when a first image is displayed on a first area which is an expanded area of the flexible display unit, display a second image on a second area which is an 
an input unit configured to sense user input (see e.g., “The touch sensor unit 14 may forward a user input or an environment recognized by the device to the processor 13 by using at least one sensor provided in the device”, Fig. 1, [0041]); and
a controller (see e.g., “the processor 13 may control contents… the processor 13 may control each unit of the device, and may control data transmission and reception between the units. Also, if a user input is sensed through the touch sensor unit 14, the processor 13 may implement a command based on the user input”, Fig. 1, [0042])
Lee fails to explicitly disclose, cause the display to display a navigation bar including at least one indicator in the enlarged display mode; and
control a first application among at least one application being executed in the enlarged display mode according to an input for selecting one of the at least one indicator.
In the same file of endeavor Jee discloses, cause the display to display a navigation bar including at least one indicator in the enlarged display mode (see e.g., “if the second display module 151b is completely ejected from the main body of the mobile terminal 100, then a screen 705 including a webpage 710, a number of icons 715 for performing various operations in the webpage 710 (such as an icon for navigating to a webpage next to the webpage 710 or an icon for enlarging the webpage 710) and a pointer 720 may be displayed on the second display module 151b…”, Fig. 11(a), [0109] and/or “As shown in FIG. 11(b), if the second display module 151b is only partially ejected from the main body of the mobile terminal 100, a screen 
control a first application among at least one application being executed in the enlarged display mode according to an input for selecting one of the at least one indicator (see e.g., “a number of icons 715 for performing various operations in the webpage 710 (such as an icon for navigating to a webpage next to the webpage 710 or an icon for enlarging the webpage 710) and a pointer 720 may be displayed on the second display module 151b…”, Fig. 11(a), [0109]). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Lee with Jee, in order to control the mobile terminal in which an area of a display region may be increased using a flexible display and functions of a mouse may be provided using a touch screen (see Jee, paragraph [0021]).
Regarding claim 14, Lee and Jee combined disclose, wherein the navigation bar is output according to a fifth input (see Jee e.g., “if the second display module 151b is completely ejected from the main body of the mobile terminal 100, then a screen 705 including a webpage 710, a number of icons 715 for performing various operations in the webpage 710 (such as an icon for navigating to a webpage next to the webpage 710 or an icon for enlarging the webpage 710) and a pointer 720 may be displayed on the second display module 151b, and an idle screen 705 may be displayed on the first display module 151a”, [0110]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Lee with Jee, in order to control the mobile terminal in which an area of a display region may be increased using a 
Regarding claim 15, Lee and Jee combined disclose, wherein the controller is further configured to control output of the navigation bar in a preset region of the display (see Jee e.g., “if the second display module 151b is completely ejected from the main body of the mobile terminal 100, then a screen 705 including a webpage 710, a number of icons 715 for performing various operations in the webpage 710 (such as an icon for navigating to a webpage next to the webpage 710 or an icon for enlarging the webpage 710) and a pointer 720 may be displayed on the second display module 151b… As shown in FIG. 11(b), if the second display module 151b is only partially ejected from the main body of the mobile terminal 100, a screen 725 including part of the webpage 703 may be displayed on the second display module 151b.”, [0110]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Lee with Jee, in order to control the mobile terminal in which an area of a display region may be increased using a flexible display and functions of a mouse may be provided using a touch screen (see Jee, paragraph [0021]).
Regarding claim 16, Lee and Jee combined disclose, wherein: the body includes a first frame (see Lee e.g.,  Fig. 2  “in the main display unit 20”, [0054]) and a second frame (see Lee e.g.,  Fig. 2, “the flexible display unit 21”, [0054]); and 
the second frame is extendable or contractible from the first frame (se Lee e.g., “ if the flexible display unit 21 is expanded, the device controls displaying in accordance with sensing or not of a touch input 24 of the user for the flexible display unit 21”, Fig. 2, [0045]).
Regarding claim 17, Lee and Jee combined disclose, operate in the enlarged display mode based on extension of the second frame (see Lee e.g., “The flexible display unit 10 and the main display unit 11 may output image data on a display screen. In particular, in this specification, the flexible display unit 10 may gradually display images to correspond to expanding of a length or area according to flexible properties”, [0033]); and 
operate in the reduced display mode based on contraction of the second frame (see Lee e.g.,  “The flexible display unit 10 and the main display unit 11 may output image data on a display screen. In particular, in this specification, the flexible display unit 10 may gradually display images to correspond to expanding of a length or area according to flexible properties”, [0033]).
Regarding claim 19, Lee and Jee combined disclose, a driving unit configured to extend or contract the second frame (see Lee e.g., “the flexible display unit 10 may be expanded automatically or manually”, [0037]).
Regarding claim 20, Lee discloses,  a method for controlling a mobile terminal (see e.g., “FIG. 1 is a block diagram illustrating a portable device…”, [0023] and/or “specification relates to a mobile electronic device, which will be referred to as a portable device hereinafter”, [0031]) having a display configured to adjust a display region according to switching between an enlarged display mode and a reduced display mode (see e.g., Fig. 2, the flexible display unit 21 and/or “a measurement unit configured to detect expanding of the flexible display; and a processor configured to control the main display unit, the flexible display unit, the touch sensor unit, and the measurement unit, wherein the processor is further configured to: when a first image is displayed on a first area which is an expanded area of the flexible display unit, display a second image on a second area which is an additionally expanded area of the flexible display unit 
sensing an input for selecting one of the at least one indicator (see e.g., “The touch sensor unit 14 may forward a user input or an environment recognized by the device to the processor 13 by using at least one sensor provided in the device”, Fig. 1, [0041]); and
Lee fails to explicitly disclose, displaying a navigation bar including at least one indicator on the display in the enlarged display mode; and
controlling a first application among at least one application being executed in the enlarged display mode according to the input,
wherein a number of at least one indicator included in a navigation bar displayed in the reduced display mode is less than a number of indicators included in the navigation bar displayed in the enlarged display mode.
In the same file of endeavor Jee discloses, displaying a navigation bar including at least one indicator on the display in the enlarged display mode (see e.g., “if the second display module 151b is completely ejected from the main body of the mobile terminal 100, then a screen 705 including a webpage 710, a number of icons 715 for performing various operations in the webpage 710 (such as an icon for navigating to a webpage next to the webpage 710 or an icon for enlarging the webpage 710) and a pointer 720 may be displayed on the second display module 151b…”, Fig. 11(a), [0109] and/or “As shown in FIG. 11(b), if the second display module 151b is only partially ejected from the main body of the mobile terminal 100, a screen 
controlling a first application among at least one application being executed in the enlarged display mode according to the input (see e.g., “a number of icons 715 for performing various operations in the webpage 710 (such as an icon for navigating to a webpage next to the webpage 710 or an icon for enlarging the webpage 710) and a pointer 720 may be displayed on the second display module 151b…”, Fig. 11(a), [0109]),
 wherein a number of at least one indicator included in a navigation bar displayed in the reduced display mode is less than a number of indicators included in the navigation bar displayed in the enlarged display mode (see e.g., “if the second display module 151b is completely ejected from the main body of the mobile terminal 100, then a screen 705 including a webpage 710, a number of icons 715 for performing various operations in the webpage 710 (such as an icon for navigating to a webpage next to the webpage 710 or an icon for enlarging the webpage 710) and a pointer 720 may be displayed on the second display module 151b…”, Fig. 11(a), [0109] and/or “As shown in FIG. 11(b), if the second display module 151b is only partially ejected from the main body of the mobile terminal 100, a screen 725 including part of the webpage 703 may be displayed on the second display module 151b”, [0109]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Lee with Jee, in order to control the mobile terminal in which an area of a display region may be increased using a flexible display and functions of a mouse may be provided using a touch screen (see Jee, paragraph [0021]).

Claims 2-8 and 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee, in view of Jee, and further in view of BERNSTEIN et al. (US 2017/0010846 Al, hereinafter Bernstein).
Regarding claim 2, Lee and Jee combined fail to explicitly disclose, to change a priority of the at least one application being executed in the enlarged display mode according to a first input for selecting a first indicator among the at least one indicator.
In the same field of endeavor Bernstein discloses, to change a priority of the at least one application being executed in the enlarged display mode according to a first input for selecting a first indicator among the at least one indicator ( see e.g., “In FIG. 5B, for example, window 536 for application A is in focus on primary display 102. In FIG. 5B, status tray 502 indicates that application A is running in the foreground, and app tray 514 also indicates that application A is running in the foreground based on the shadow behind application A icon 512”, [0245] and/or “FIG. 5B, for example, shows primary display 102 displaying a first user interface with a status tray 502 indicating that application A is currently in focus, and an application (app) tray 514 with a plurality of executable/selectable application icons”, [0239]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Lee and Jee with Bernstein, in order to allow for a smaller overall size of the portable computing device to provide an I/O device, using fewer keys, toolbars and menus with a fewer keys  (see Bernstein, paragraph [0003]-[0004]).
Regarding claim 3, Lee, Jee and Bernstein combined disclose, control preferential assignment of a resource to the first application based on the first application having a first priority (see Bernstein e.g., “In FIG. 5B, for example, window 536 for application A is in focus 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Lee and Jee with Bernstein, in order to allow for a smaller overall size of the portable computing device to provide an I/O device, using fewer keys, toolbars and menus with a fewer keys  (see Bernstein, paragraph [0003]-[0004]).
Regarding claim 4, Lee, Jee and Bernstein combined disclose, control preferential assignment of a resource to the first application based on the first application having a first priority (see Bernstein e.g., “FIG. 5B, status tray 502 indicates that application A is running in the foreground, and app tray 514 also indicates that application A is running in the foreground based on the shadow behind application A icon 512”, [0158]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Lee and Jee with Bernstein, in order to allow for a smaller overall size of the portable computing device to provide an I/O device, using fewer keys, toolbars and menus with a fewer keys  (see Bernstein, paragraph [0003]-[0004]).
Regarding claim 5, Lee, Jee and Bernstein combined disclose, adjust a size of the first application according to a second input for selecting the first indicator (see Bernstein e.g., “In FIG. 5B, window 536 for application A includes three selectable affordances in the upper left-hand corner for closing window 536, maximizing the size of window 536, and minimizing window 536 (from left-to-right, respectively)”, [0158]).

Regarding claim 6, Lee, Jee and Bernstein combined disclose, the display to distinguishably display an icon of the first application on the first indicator based on the first application having a first priority (see Bernstein e.g., “Window 536 for application A is in focus on primary display 102. In FIG. 5B, status tray 502 indicates that application A is running in the foreground, and app tray 514 also indicates that application A is running in the foreground based on the shadow behind application A icon 512.”, [0158]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Lee and Jee with Bernstein, in order to allow for a smaller overall size of the portable computing device to provide an I/O device, using fewer keys, toolbars and menus with a fewer keys  (see Bernstein, paragraph [0003]-[0004]).
Regarding claim 7, Lee and Jee combined fail to explicitly disclose, to change an audio priority of the at least one application being executed in the enlarged display mode according to a third input for selecting a third indicator among the at least one indicator.
In the same field of endeavor Bernstein discloses, t to change an audio priority of the at least one application being executed in the enlarged display mode according to a third input for selecting a third indicator among the at least one indicator (see e.g., “In FIG. 5G, the plurality of podcast affordances 560 correspond to a subset of the podcasts currently displayed in window 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Lee and Jee with Bernstein, in order to allow for a smaller overall size of the portable computing device to provide an I/O device, using fewer keys, toolbars and menus with a fewer keys  (see Bernstein, paragraph [0003]-[0004]).
Regarding claim 8, Lee, Jee and Bernstein combined disclose, control preferential output of a sound generated from the first application based on the first application having a first audio priority (see Bernstein e.g., “after identifying that the second active user interface element, the computing system determines (632) whether a media ( e.g., audio or video) item is being played by the computing system, where the media item is not associated with the different application, and, in accordance with a determination that the media item is being played by the computing system, the computing system displays at least one persistent affordance on the touch screen display for controlling the media item (e.g., volume and/or playback controls)”, [0262]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Lee and Jee with Bernstein, in order to allow for a smaller overall size of the portable computing device to provide an I/O device, using fewer keys, toolbars and menus with a fewer keys  (see Bernstein, paragraph [0003]-[0004]).
Regarding claim 11, Lee and Jee combined fail to explicitly disclose, change a layout of the at least one application being executed in the enlarged display mode according to an input for selecting a fourth indicator among the at least one indicator.
In the same field of endeavor Bernstein discloses, change a layout of the at least one application being executed in the enlarged display mode according to an input for selecting a fourth indicator among the at least one indicator ( see e.g., “In FIG. 5B, window 536 for application A includes three selectable affordances in the upper left-hand corner for closing window 536, maximizing the size of window 536, and minimizing window 536 (from left-to-right, respectively).”, [0158]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Lee and Jee with Bernstein, in order to allow for a smaller overall size of the portable computing device to provide an I/O device, using fewer keys, toolbars and menus with a fewer keys  (see Bernstein, paragraph [0003]-[0004]).
Regarding claim 12, Lee, Jee and Bernstein combined disclose, control output of the fourth indicator by applying the changed layout to the fourth indicator based on the changed layout of the at least one application.
In the same field of endeavor Bernstein discloses, control output of the fourth indicator by applying the changed layout to the fourth indicator based on the changed layout of the at least one application ( see e.g., “In FIG. 5B, window 536 for application A includes three selectable affordances in the upper left-hand corner for closing window 536, maximizing the size of window 536, and minimizing window 536 (from left-to-right, respectively).”, [0158]).
.
Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee, in view of Jee, in view of Bernstein and further in view of Lee et al. (US 2014/0325428 Al, hereinafter Lee-28).
Regarding claim 13, Lee and Jee combined fail to explicitly disclose, display a list of executable applications in the enlarged display mode according to an input for selecting a fifth indicator among the at least one indicator.
In the same field of endeavor Bernstein discloses display a list of executable applications in the enlarged display mode according to an input for selecting a fifth indicator among the at least one indicator (see e.g., “FIG. 5B, for example, shows primary display 102 displaying a first user interface with a status tray 502 indicating that application A is currently in focus, and an application (app) tray 514 with a plurality of executable/selectable application icons, including: a mail application icon 506, a web browser application icon 508, a media player application icon 510, an application A icon 512, and a photo application icon 515”, [0239]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Lee and Jee with Bernstein, in order to allow for a smaller overall size of the portable computing device to provide an I/O device, using fewer keys, toolbars and menus with a fewer keys  (see Bernstein, paragraph [0003]-[0004]).

Lee, Jee and Bernstein combined fail to explicitly disclose, indicate a region in which a third application among the at least one application is capable of being output according to an input for selecting the third application from the list.
In the same field of endeavor Lee-28 discloses, indicate a region in which a third application among the at least one application is capable of being output according to an input for selecting the third application from the list ( see e.g., “if the icon corresponding to the application is selected, Step S440 proceeds in which the application corresponding to the selected icon is executed on at least one of the first and second screen regions.”, [0168] and/or “the list region includes an indicator indicating on which screen region of the first and second screen regions which the application corresponding to the selected icon is executed. Such an indicator is displayed as being in the form of a specific icon, a mark, an arrow and others. Accordingly, the application corresponding to the selected icon is executed on the screen region indicated by the indicator on the list region”, [0169]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Lee, Jee and Bernstein with Lee-28, in order to perform of executing application concurrently, ensuring multitasking of mobile terminal over a screen division method (see Lee-28, paragraph [0008]).
Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee, in view of Jee, and further in view of Oh et al. (US 2017/0115944 Al, hereinafter Oh).
Regarding claim 18, Lee and Jee combined fail to explicitly the display includes a flexible display surrounding the front, a side, and a rear of the body; and the controller is further configured to: cause the display to move a display portion positioned on the side of the body to 
In the same field of endeavor Oh discloses, the display includes a flexible display surrounding the front, a side, and a rear of the body (see e.g., “Referring to FIG. 3, a display may cover the front, side and back faces of the electronic device. Namely, the display may include a front display region 351, a side display region 352, and a back display region 353”, [0112]); and the controller is further configured to: 
cause the display to move a display portion positioned on the side of the body to the front of the body and move a display portion positioned on the rear of the body to the front of the body via the side of the body, based on the extension of the second frame (see e.g., “The electronic device may display a part of content, displayed on the front or back display region 351 or 353, on the side display region 352, thereby providing part of information displayed on a region which is not seen by the user. For example, when the user looks at the front display region 351, the electronic device may display, on the side display region 352, a part of content displayed on the back display region 353”, [0113], and cause the display to move a display portion positioned on the front of the body to the side of the body or to the rear of the body via the side of the body, based on the contraction of the second frame (see e.g., “when the user looks at the back display region 353, the electronic device may display, on the side display region 352, a part of content displayed on the front display region 351”, [0113]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Lee and Jee with Oh, so .
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 9, the prior arts fail to teach, set a second application among the at least one application to a second audio priority according to a fourth input for selecting the third indicator among the at least one indicator; and
control output of a sound generated from the second application when an event occurs from the second application..
Claim 10 also objected as being dependent on an objected claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FARID SEYEDVOSOGHI/            Examiner, Art Unit 2645